Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 1, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  156579(69)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  GENESEE COUNTY DRAIN COMMISSIONER                                                                     Stephen J. Markman
                                                                                                             Brian K. Zahra
  JEFFREY WRIGHT,                                                                                      Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
  and                                                                                                  Megan K. Cavanagh,
                                                                                                                        Justices

  CHARTER TOWNSHIP OF FENTON, DENNIS
  BOW, KARYN MILLER, BONNIE MATHIS,
  PAULA ZELENKO, MARILYN HOFFMAN,
  LARRY GREEN, JAKE LAFURGEY, RAY
  FOUST, DAVID GUIGEAR, ROBERT M.
  PALMER, RICK CARUSO, WILLIAM W.
  KOVL, MAXINE ORR, VILLAGE OF
  GOODRICH, VILLAGE OF GAINES, VILLAGE
  OF LENNON, CHARTER TOWNSHIP OF
  MUNDY, TOWNSHIP OF ARGENTINE,
  CHARTER TOWNSHIP OF FLINT, CHARTER
  TOWNSHIP OF MT. MORRIS, TOWNSHIP OF
  GAINES, and CITY OF FLUSHING,
             Plaintiffs,
                                                                    SC: 156579
  v                                                                 COA: 331023
                                                                    Genesee CC: 11-097012-CK
  GENESEE COUNTY,
           Defendant-Appellant,
  and

  GENESEE COUNTY BOARD OF
  COMMISSIONERS,
             Defendant.
  ______________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to file a response to
  the brief amicus curiae filed by the City of Flint is GRANTED. The response submitted
  on February 27, 2019, is accepted for filing.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 1, 2019

                                                                               Clerk